Citation Nr: 1437036	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-16 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of left ankle surgery, status post (s/p) fracture and ligament sprain.

2.  Entitlement to a compensable evaluation for residuals of surgery of the left ring finger, extensor tenolysis and capsulectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from January 2005 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2010 rating decision issued by the Regional Office (RO) in Cleveland, Ohio.

The Board notes that the Veteran initially requested a hearing in connection with his claim.  However, he failed to appear at his hearing without explanation and did not request that it be rescheduled.  Therefore, his request for a hearing is deemed withdrawn.


FINDINGS OF FACT

1.  The Veteran does not have marked limitation of motion or any type of ankylosis of the joints of the left ankle, nor is there evidence of malunion of the os calcis or astralagus or an astragalectomy.

2.  The Veteran has limitation of motion of the left ring finger, but there is no evidence of amputation without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's left ankle disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2002); 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.71a, diagnostic code 5271 (2013).

2.  The criteria for a compensable rating for the Veteran's ring finger disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2002); 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.71a, diagnostic code 5230 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183  (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied by a June 2010 letter which explained: what VA would do to obtain evidence in support of the Veteran's claim and what he needed to do, that in order to receive an increased rating for his disabilities he needed to show that they increased in severity, and how VA assigns ratings and effective dates for service connected disabilities.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). Evidence of record includes service treatment records, the written statements of the Veteran, and the reports of two VA examinations which, taken together, adequately document the symptoms and functional effects of the Veteran's disabilities in light of the relevant diagnostic criteria.  There is no indication that additional relevant evidence exists that has not been associated with the claims file.

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of these claims. Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

The Veteran contends that the residuals of his left ankle and left ring finger disabilities are more severe than is contemplated by the assigned ratings.  Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A.  Ankle

The Veteran has a 10 percent rating for moderate limitation of the ankle pursuant to 38 C.F.R. § 4.71a, diagnostic code 5271.  In order to receive a higher 20 percent rating based on limitation of motion marked limitation of motion must be shown. 20 percent is the highest available rating under diagnostic code 5271.  A 20 percent rating for an ankle disability may also be assigned if there is ankylosis of the ankle in plantar flexion less than 30 degrees, ankylosis of the subastragalar or tarsal joint in poor weight bearing position, malunion of the os calcis or atragalus with marked deformity, or astragalectomy.  See diagnostic codes 5270-5274.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The Veteran contends that he has a great deal of pain and swelling of the left ankle.  He sometimes has to rest at work because of ankle pain, and he feels that this prevents him from doing his best at work.

When his left ankle was examined in April 2010 he complained of aching pain in his left ankle but denied any weakness, deformity, lack of endurance, episodes of subluxation or dislocation, redness, heat, or drainage.  He reported that he had swelling and stiffness and sometimes the ankle would twist or give way.  He reported that his ankle pain would flare up every other day with no precipitating factors and last for a few hours at most.  During flares he experiences additional limitations due to pain.  He had an ankle brace.  There was no limitation on walking and the Veteran was able to stand throughout an eight to nine hour work day, although sometimes he would have to sit down to rest his ankle.  Range of motion was 0 to 15 degrees of dorsiflexion and 0 to 55 degrees of plantar flexion with no pain with motion and no further limitation after three repetitions.  There was no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia and fibula.

The Veteran's ankle was reexamined in April 2013.  At that time he reported that standing throughout the workday his ankle would become more swollen and painful.  He has flare ups of pain and swelling at the end of every work day since he has been on his feet all day, he may experience additional limitation of motion during a flare up but this could not be quantified since the Veteran was not having a flare up at the time of the examination.  The Veteran had full motion of the ankle with no evidence of painful motion and no further limitation after repetition.  Functional losses consisted of pain on movement and swelling.  There was no ankylosis, muscle strength was full and there was no laxity. X-rays showed a large os trigonum but were otherwise normal.  The Veteran was not limited from working by his left ankle according to the examiner.

The evidence does not show that the Veteran meets the criteria for a rating in excess of 10 percent for his left ankle disability.  He has minimal limitation of motion when not experiencing a flare up.  When complaints of pain and swelling and additional limitation during flare ups are taken into account, the symptoms do not approximate more than moderately limited motion. There is no indication that the Veteran's left ankle impairment is so severe as to be equivalent to marked limitation of motion.  Additionally, the Veteran does not meet the criteria for a higher rating under any other diagnostic criteria related to the ankle; there is no ankylosis of any type, malunion of the as calcis or astragalus, or astragalectomy.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The rating assigned for moderate limitation of motion takes into account the Veteran's additional symptoms consisting primarily of pain and swelling which raise the severity of his disability to the moderate level.  Moreover, there is no indication of factors such as marked interference with employment or repeated hospitalization for the left ankle.  The Veteran has not been hospitalized for any problems related to his left ankle during the appeal period and while he must at times rest his ankle at work, this circumstance alone does not rise to the level of material inference with employment.  Similarly, if the service connected disabilities are jointly considered, there is nothing exceptional and certainly no marked interference with employment.

The benefit of the doubt was considered, but the weight of the evidence is against the Veteran's claim.

B.  Ring Finger

Under 38 C.F.R. § 4.71a, diagnostic code 5230, any limitation of motion of the ring finger is noncompensable.  In order to receive a compensable rating for a disability of the ring finger alone there must be amputation.  Under diagnostic code 5155 a 10 percent rating applies for amputation at the proximal interphalangeal joint or proximal thereto and a 20 percent rating applies with metacarpal resection (more than one half the bone lost).  These ratings apply regardless of whether the disability affects the dominant or the non-dominant hand.

The Veteran alleges that he has pain and limitation of motion of his left ring finger which he feels affects his grip.  Examination in April 2010 revealed the finger was enlarged and had a varus deformity of 20 degrees at the proximal interphalangeal joint.  The Veteran reported a few flares of increased pain per week which he would alleviate by rubbing his finger.  Flexion of the left ring finger was somewhat decreased and extension was full.  Strength and dexterity in gripping objects were normal.  

When he was reexamined in May 2013 the Veteran reported left ring finger pain and tightness would flare up in the middle of the work day with repetitive use of his hand, and he would try to alleviate this by massaging and rubbing his finger.  There was some limitation of motion of the left ring finger as well as weakened movement.  The slight valgus deformity at the proximal interphalangeal joint was again noted.  Muscle strength was full and there was no ankylosis.  An x-ray showed a small metallic foreign body in the proximal phalange of the ring finger related to surgery.  The examiner felt the ring finger did not limit the Veteran in his employment.

The evidence does not show that the Veteran meets the criteria for a compensable rating for his left finger disability.  There is no amputation and no limitation of function equivalent to amputation.  While 38 C.F.R. § 4.59 indicates that painful motion of a joint should be recognized by a rating equivalent to at least the minimum compensable rating for the joint, in this case the rating schedule does not provide for a compensable rating for any limitation of motion of any ring finger joint.  Rather, amputation is necessary in order to receive a compensable rating.  Additionally, pursuant to diagnostic code 5003, a rating of 10 percent for painful motion applies to each major joint or group of minor joints.  In this case, the finger joint involved is a minor joint in there is no indication of the involvement of a group of minor joints to warrant a 10 percent rating.

The Veteran argues that he should be entitled to an extraschedular rating for his left ring finger disability.  However, he does not identify any exceptional or unusual disability picture related to his left ring finger disability and none is apparent from the record.  There is no indication that his symptoms are not contemplated by the noncompensable rating assigned for any limitation of motion of the ring finger.  Furthermore, the Veteran has not been hospitalized during the appeal period for anything referable to the left ring finger, and while his finger can get painful with repetitive use at work, there is no indication that this rises to the level of material interference with employment.  .  Similarly, if the service connected disabilities are jointly considered, there is nothing exceptional and certainly no marked interference with employment.

The benefit of the doubt was considered, but the weight of the evidence is against  the claim.  A compensable rating for the right ring  finger disability is denied.

ORDER


A rating in excess of 10 percent for residuals of left ankle surgery, s/p fracture and ligament sprain is denied.

A compensable evaluation for residuals of surgery of the left ring finger, extensor tenolysis and capsulectomy is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


